Citation Nr: 0212150	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  95-28 305	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left ankle fracture, with osteoarthritis, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to a compensable evaluation for an acquired 
flat left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to August 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating action of the Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

The Board previously considered this case and remanded it in 
January and July 2000.  In August 2000, the RO assigned a 
separate noncompensable evaluation for unilateral flat left 
foot.  The rating decision assigned an effective date of 
December 19, 1994, apparently referring to a date of a claim 
for an increase in the veteran's service-connected 
disabilities.  A review of the claims folder reveals, 
however, that a flat left foot was first combined as a 
service connected residual of a left ankle fracture in a 
January 1986 rating decision.  The effective date assigned in 
January 1986 was September 25, 1985.  While the issue of 
entitlement to an earlier effective date is not before the 
Board on appeal, the Board, nevertheless, takes this 
opportunity to point out this apparent inconsistency.  


FINDINGS OF FACT

1.  The veteran's left ankle fracture with osteoarthritis is 
not productive of more than a moderate limitation of ankle 
motion.

2.  A flat left foot is no more than mildly disabling.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for residuals of 
a left ankle fracture with osteoarthritis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5270, 5271 (2001); 66 Fed.Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).

2.  The criteria for a compensable rating for a flat left 
foot are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 
C.F.R. § 4.71a, Diagnostic Code 5276 (2001); 66 Fed.Reg. 
45620 (Aug. 29, 2001) (to be codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and that no further action 
should be undertaken to comply with the provisions of the 
Veterans Claims Assistance Act or the implementing 
regulations.  The veteran was provided an opportunity to 
identify additional evidence in support of his claim.  
Subsequent to the Board remand of July 2000, the RO reviewed 
the veteran's claims folder and assigned a separate 
evaluation for a left flat foot.  Thereafter, the veteran was 
provided a supplemental statement of the case explaining the 
RO's rational behind the rating action.  Thus, the Board 
finds that the RO complied with the remand order.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Remanding to afford the RO an opportunity to consider the 
claims in light of the implementing regulations would serve 
to only further delay resolution of the claims with no 
benefit flowing to the veteran.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

The Board additionally finds that the statement and 
supplemental statements of the case provided the veteran with 
adequate notice of what the law requires to award increased 
ratings for left ankle fracture residuals, and for a flat 
left foot.  He was provided adequate notice that VA would 
help him secure evidence in support of his claim if he 
identified that evidence.  Additionally, he was provided 
notice of, and he did report for, a VA examination to help 
determine the current nature and extent of his disorders.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examination, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  These documents provided notice why this evidence 
was insufficient to award increased evaluations as well as 
notice that the appellant could still submit supporting 
evidence.  Thus, the appellant has been provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Indeed, it is well to note that in March 
2001, the veteran was specifically notified that VA would 
make efforts to help him secure pertinent evidence, but also 
notified that ultimately it was his responsibility to ensure 
that the evidence was received by VA.  Because no additional 
evidence has been identified by the appellant as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the appellant 
what evidence would be secured by VA and what evidence would 
be secured by the appellant is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Accordingly, a merits 
based review may be conducted.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

Separate Diagnostic Codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable as raised in 
the record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Left Ankle

The veteran's residuals of a left ankle fracture with 
osteoarthritis are currently evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.71, 
Diagnostic Code 5271.  Diagnostic Code 5271 is based upon 
limitation of motion of the ankle.  Degenerative arthritis 
established by X-ray findings is also rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  Accordingly, in order to 
receive a 20 percent evaluation, limitation of motion of the 
ankle must be "marked."  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The normal range of motion of the ankle is to 20 
degrees of dorsiflexion, and to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II (2001).

The Board has carefully reviewed the record, however, the 
preponderance of the evidence is against finding a marked 
limitation of left ankle motion.  

In this regard, the pertinent evidence of record includes VA 
outpatient treatment reports and VA examinations.  At a March 
1995 examination the veteran demonstrated dorsiflexion to 15 
degrees and plantar flexion to 25 degrees.  A March 1995 x-
ray examination in March 1995 reported that the left ankle 
was stable and without change since November 1991.  

VA outpatient treatment reports from 1995 and 1996 primarily 
pertain to treatment of the right ankle and do not show 
evidence of a marked limitation of left ankle motion.  In 
this respect, an August 1995 examination revealed 
dorsiflexion to 5 degrees, and plantar flexion to 40 degrees.

At an October 1995 hearing the veteran testified that he 
suffered from left ankle pain which caused difficulty 
walking, and led him to adopt a sedentary lifestyle. 

At VA examination in February 2000, the veteran complained of 
throbbing and slight effusion noticed after prolonged 
standing or walking.  He did not wear a brace.  Physical 
examination did not reveal joint effusion.  The ankle was not 
tender to palpation.  There was tenderness to palpation of 
the insertion of the plantar ligament at the left calcaneus.  
Motion studies revealed 10 degrees of dorsiflexion and 40 
degrees of plantar flexion.  X-ray examination showed a 
fusion of the posterior talus and calcaneus.  The mortise was 
intact and there was no evidence of acute injury.  The 
impression was stable posterior talar calcaneal left ankle 
fusion without instability, but with plantar fasciitis of 
unknown etiology.

In light of the foregoing motion study findings the Board 
finds that the preponderance of the evidence is against 
finding a marked limitation of left ankle motion.  Simply 
put, while the veteran does objectively show a limitation of 
motion, the findings above are not indicative of a marked 
limitation.  Hence, entitlement to a higher evaluation is not 
warranted.  

In reaching this decision the Board considered that the Court 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40, and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court held that a diagnostic 
code based on limitation of motion does not subsume 38 C.F.R. 
§§ 4.40 and 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 (2001) does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.

In this case, however, at VA examinations, there was no 
objective evidence of incoordination, weakness, disuse 
atrophy, or objective evidence of pain on motion.  Further, 
there was no objective evidence of laxity.  Therefore, even 
after considering the provisions of 38 C.F.R. §§ 4.40 and 
4.45, the disability picture presented does not approximate 
the criteria for an evaluation greater than 10 percent when 
applying Diagnostic Code 5271.

In reaching this decision the Board considered all other 
potentially regulations whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this regard, a 20 percent rating or 
greater is available when there is ankylosis of the ankle or 
subastragalar or tarsal joint or malunion of the os calcis or 
astragalus.  See, 38 C.F.R. § 4.71, Diagnostic Codes 5270-
5274.  As the veteran's left ankle is capable of movement, 
albeit moderately limited, there is no competent evidence 
providing a basis to assign a higher rating for ankylosis.  

Left Flat Foot

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The RO has rated the veteran's left flat foot as 
noncompensable.  

Ratings for a flat foot are set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  A zero percent rating is warranted for 
mild flat feet where symptoms are relieved by built-up shoe 
or arch support.  A 10 percent rating is warranted for 
moderate a unilateral flat foot with the weight- bearing line 
over or medial to great toe, inward bowing of the tendo 
achillis, with pain on manipulation and use of the feet.

After a review of the evidence of record, the Board concludes 
that the veteran's service-connected left flat foot is 
appropriately rated as noncompensable.  At the March 1995 VA 
examination no left foot disability was reported.  At the 
most February 2000 VA examination the veteran's pes planus 
was described as "mild".  There was no suggestion of a 
moderately disabling left flat foot.  The report noted that 
the veteran did not used shoe inserts, arch supports, or 
braces, and there were no signs of weight bearing changes.  
Outpatient treatment records do not show complaints or 
treatment for a left flat foot disability.  Hence, the 
preponderance of the evidence shows a left flat foot is no 
more than mild in degree and thus the current noncompensable 
rating is proper.  The preponderance of the evidence is 
against the claim for a compensable rating for a left flat 
foot.  

With respect to each of the above claims, the Board 
considered the "benefit of the doubt" doctrine, however, as 
the preponderance of the evidence is against the claims; the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

ORDER

Entitlement to increased evaluations for residuals of a left 
ankle fracture with osteoarthritis, and for a flat left foot 
are denied. 



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

